Citation Nr: 1737936	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Service connection for tinnitus.

2.  Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to December 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.

In August 2016, the Board remanded this case for additional development.  As the instant decision grants service connection for bilateral hearing loss and tinnitus, the claims are more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the August 2016 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran has a current tinnitus disability that had its onset in service.

3. The Veteran has a current hearing loss disability of bilateral sensorineural hearing loss (SNHL) that had its onset in service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1131, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal of service connection for tinnitus and bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for tinnitus and bilateral hearing loss, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss and Tinnitus 

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted because bilateral hearing loss and tinnitus are related to exposure to acoustic trauma (loud noise) during service.  Specifically, the Veteran asserted that as part of his military occupational specialty (MOS) as a supply specialist he was exposed to loud noise from fork lifts used to load equipment and parts on large trucks, as well as loud noise from large generators because his work station was close to large generators.  See, e.g., December 2012 VA Form 9; April 2016 Board hearing transcript.  

After a review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran was exposed to acoustic trauma (loud noise) during active service.  While the Veteran's MOS is not listed as one with high potential of exposure to loud noise, the Board finds that the Veteran is competent to report exposure to loud noise in service, and that such assertion is credible because it is consistent with the circumstances of service.  

Tinnitus

The Board finds that Veteran has a current disability of tinnitus.  During a March 2017 VA examination, the Veteran asserted that he has recurrent ringing in both ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The Board also finds that the evidence is in relative equipoise on the question of whether the current tinnitus began in service, that is, whether tinnitus was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of tinnitus includes the Veteran's assertions that tinnitus started in service.  See January 2010 VA Form 21-526; April 2016 Board hearing transcript; March 2017 VA examination report.  The Board finds that the Veteran is competent to report the approximate onset of tinnitus.  Charles, 16 Vet. App. at 374; Barr v. Nicholson, 
21 Vet. App. 303, 308-09 (2007).  

The evidence weighing against this finding includes the available service treatment records showing no complaints, diagnosis, or treatment for tinnitus.  However, in September 2010, VA determined that the Veteran's complete original service 

treatment records from Seoul, Korea, are unavailable for review, that all efforts to obtain the needed military information have been exhausted, that further attempts are futile, and that, based on these facts, the records are not available.  See September 2010 VA memorandum.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current tinnitus began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(d).  

Hearing Loss

The Board finds that the Veteran has a current disability of bilateral SNHL.  The March 2017 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The March 2017 VA examination report also shows a diagnosis of bilateral SNHL.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral SNHL began in service, that is, whether the bilateral SNHL was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that hearing loss started in service after in-service loud noise exposure.  See January 2010 VA Form 21-526.  

Moreover, as explained above, the Board is granting herein service connection for tinnitus based on similar assertions of onset of tinnitus in service after the same loud noise exposure.  Similar to tinnitus, SNHL is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the United States Court of Appeals for Veterans Claims (Court) referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic 

disease of the nervous system, was considered a condition listed under 38 C.F.R. 
§ 3.309(a), was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic sensorineural hearing loss caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system under 38 C.F.R. § 3.309. 

Moreover, the March 2017 VA examiner opined that it is at least as likely as not that the current tinnitus is a symptom of hearing loss.  Because the Veteran sustained nerve damage that caused the service-connected tinnitus, by necessary logical inference, the Veteran sustained the same nerve damage to the inner ear that caused the current SNHL.  The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current SNHL in service.  Such SNHL is a permanent disability that was incapable of actual improvement of the nerve damage because chronic SNHL either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic SNHL that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

The evidence weighing against a finding of in-service onset of bilateral SNHL includes the April 2016 Board hearing transcript showing that the Veteran reported that he first observed hearing loss after service separation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral SNHL began during service, that is, bilateral SNHL was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus and bilateral SNHL is 

warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.


ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


